UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1717


H. LEIGHTON LASKEY,

                      Plaintiff - Appellant,

          v.

STATE OF MARYLAND; CITY OF BALTIMORE; BALTIMORE CITY POLICE
DEPARTMENT; BALTIMORE CITY FALSE ALARM REDUCTION PROGRAM;
BALTIMORE   CITY  DEPARTMENT   OF   HOUSING  AND  COMMUNITY
DEVELOPMENT; JOSEPH B. JOHNSON, Program Manager,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:12-cv-00945-JKB)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


H. Leighton Laskey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          H. Leighton Laskey appeals the district court’s order

dismissing his complaint for lack of subject matter jurisdiction

and under 28 U.S.C. § 1915(e)(2)(B) (2006).       We have reviewed

the record and find no reversible error. *   Accordingly, we affirm

the   district   court’s   judgment.   Laskey   v.   Maryland,   No.

1:12-cv-00945-JKB (D. Md. May 23, 2012).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                           AFFIRMED




      *
       Although Laskey’s pleadings reference the Equal Protection
Clause and the Fourteenth Amendment Privileges and Immunities
Clause, we conclude his pleadings fall far short of establishing
a cognizable claim under either clause.



                                  2